         Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

               Plaintiffs,

        v.                                            1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

               Defendants.


              DEFENDANTS MOTION TO ENLARGE FACT DISCOVERY

       Defendant the District of Columbia (the District) moves this Court, pursuant to Fed. R.

Civ. P. 6(b)(1)(A) and LCvR 7(m), to enlarge fact discovery by ninety days.

       The basis for this Motion is provided in the accompanying brief. Also attached is a

proposed Order.

September 2, 2020                           Respectfully Submitted,

                                            KARL A. RACINE
                                            Attorney General for the District of Columbia

                                            CHAD COPELAND
                                            Deputy Attorney General
                                            Civil Litigation Division

                                            /s/ Michael K. Addo
                                            MICHAEL K. ADDO [1008971]
                                            Chief, Civil Litigation Division Section IV

                                            /s/ Benjamin E. Bryant
                                            BENJAMIN E. BRYANT [1047632]
                                            Assistant Attorney General
                                            Civil Litigation Division Section IV
                                            400 6th Street NW
                                            Washington, D.C. 20001
          Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 2 of 6




                                              202-724-6652 (phone)
                                              202-730-0624 (fax)
                                              benjamin.bryant@dc.gov

                                              /s/ John J. Bardo
                                              JOHN J. BARDO [1655534]
                                              Assistant Attorney General
                                              Civil Litigation Division, Section IV
                                              400 6th Street NW
                                              Washington, DC 20001
                                              202-724-6534 (phone)
                                              John.Bardo@dc.gov

                                              Counsel for defendant



                                    LCvR 7(m) Certification

       I hereby certify that the undersigned contacted Plaintiff’s Counsel via email prior to filing

this motion. All parties consent to the relief sought herein.

                                      /s/ John J. Bardo
                                      JOHN J. BARDO
                                      Assistant Attorney General




                                                 2
          Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 3 of 6




                         UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

                Plaintiffs,

        v.                                             1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

                Defendants.


MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S
          MOTION TO EXTEND THE SCHEDULING ORDER

       Defendant the District of Columbia (the District) respectfully moves this Court, pursuant

to Fed. R. Civ. P. 6(b)(1)(A), and LCvR 7(m), for an order enlarging fact discovery by ninety

days. This is the second request for an extension of discovery. The first extension was granted

on July 16, 2020 by Minute Order. However, that Minute Order was silent on the issue of

extending fact discovery, and the Court has not previously extended fact discovery. It is unlikely

any other deadlines will have to be modified if this Order is granted, and the Post-Discovery

Status Conference will likely still be able to take place as scheduled on December 18, 2020.

       Federal Rule of Civil Procedure 6(b)(1)(A) provides that “[w]hen an act may or must be

done within a specific time, the court may, for good cause, extend the time: (A) with or without

motion or notice … or if a request is made, before the original time or its extension expires ….”

The District avers that the reasons set forth below constitute good cause to grant this motion. See

Mann v. Castiel, 681 F.3d 368, 375 (D.C. Cir. 2012) (explaining that good cause simply “means

a valid reason for delay”).

       Discovery is ongoing. All outstanding paper discovery has been answered, and the
            Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 4 of 6




parties have tentatively agreed to depose Plaintiff on October 21, 2020. The District anticipates

that more depositions may be necessary depending on Plaintiff’s testimony. Fact discovery is

scheduled to close on September 18, 2020, but the District asks that the Court amend the

scheduling order to leave fact discovery for an additional 90 days, up to and including December

17, 2020.

       The District contends that neither the parties nor this Court will be prejudiced or

inconvenienced by the granting of this motion.

                                        CONCLUSION

       For the foregoing reasons, the District requests that the Court extend fact discovery for

ninety days, up to and including December 17, 2020.

September 2, 2020                            Respectfully Submitted,

                                             KARL A. RACINE
                                             Attorney General for the District of Columbia

                                             CHAD COPELAND
                                             Deputy Attorney General
                                             Civil Litigation Division

                                             /s/ Michael K. Addo
                                             MICHAEL K. ADDO [1008971]
                                             Chief, Civil Litigation Division Section IV

                                             /s/ Benjamin E. Bryant
                                             BENJAMIN E. BRYANT [1047632]
                                             Assistant Attorney General
                                             Civil Litigation Division Section IV
                                             400 Sixth Street NW
                                             Washington, D.C. 20001
                                             202-724-6652 (phone)
                                             202-730-0624 (fax)
                                             benjamin.bryant@dc.gov

                                             /s/ John J. Bardo
                                             JOHN J. BARDO [1655534]
                                             Assistant Attorney General



                                                 2
Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 5 of 6




                           Civil Litigation Division, Section IV
                           400 Sixth Street NW
                           Washington, DC 20001
                           202-724-6534 (phone)
                           John.Bardo@dc.gov

                           Counsel for defendant




                              3
         Case 1:19-cv-01746-JEB Document 22 Filed 09/02/20 Page 6 of 6




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 MAHTAB ARSANJANI, et al.,

               Plaintiffs,

        v.                                          1:19-cv-01746 (JEB)

 THE UNITED STATES OF AMERICA, et
 al.,

               Defendants.


                                   PROPOSED ORDER

       Upon Consideration of Defendant’s Motion to Extend Fact Discovery and the entire

record herein, it is this ___ day of ______, 2020 ORDERED that the Defendant’s motion is

GRANTED for the reasons stated therein.

       Fact Discovery shall close on December 17, 2020.


       SO ORDERED


                                                          ______________________________
                                                          Hon. James E. Boasberg
                                                          United States District Court Judge
